 Case 3:19-cv-00477-REP Document 56 Filed 01/30/20 Page 1 of 2 PageID# 541

                                                                   II   L    II
                                                                  JAN w 0
                IN THE UNITED STATES DISTRICT COURT                               y
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division



TREVOR FITZGIBBON,

     Plaintiff,

V.                                        Civil Action No. 3:19cv477

JESSELYN A. RADACK,

     Defendant.


                                  ORDER


     Having considered the defendant's MOTION TO SEAL (EOF No. 8),

the supporting memorandum, and the Objection to Motion to Seal

(EOF No. 12) filed by Eugene Volokh, a non-party, the plaintiff's
RESPONSE AND MEMORANDUM IN SUPPORT OF OPPOSITION TO MOTION TO SEAL

(EOF No. 21), the NOTICE OF WITHDRAWAL OF MOTION TO SEAL (ECF No.

22), and the Reply to Notice of Withdrawal of Motion to Seal (ECF

No. 31) filed by Eugene Volokh, a non-party, it is hereby ORDERED

that the MOTION TO SEAL (ECF No. 8) is denied as moot; provided
that, however, because the exhibit (Settlement Agreement) which

was the subject of the MOTION TO SEAL is mentioned extensively in

the Complaint and the Amended Complaint, neither of which is under

seal, and because there is no reason to maintain the document under

seal in view of the fact that there is no objection to the quoted

parts of the Settlement Agreement that appear in the Complaint or

the Amended Complaint, it is hereby ORDERED that the SETTLEMENT
 Case 3:19-cv-00477-REP Document 56 Filed 01/30/20 Page 2 of 2 PageID# 542



AGREEMENT {ECF No. 11) shall be restored to the public record; and

it is further ORDERED that the references therein to personal
identifiers of third-parties and of the parties shall be redacted

from the SETTLEMENT AGREEMENT that is filed pursuant to this ORDER

and made available to the public, including the objector, Eugene

Volokh.   Counsel for the plaintiff shall make the redactions and

the filing herein required by February 4, 2020.

     The Clerk shall send a copy of this Order to Eugene Volokh.

     It is so ORDERED.



                                                   /s/         /Z. t
                                  Robert E. Payne
                                  Senior United States District Judge


Richmond, Virginia
Date; January       , 2020
